DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 10 September 2021 is acknowledged.  Claims 1-44 have been cancelled.  Claims 45-64 have been added and are under consideration.

This application has been granted Track One status.

Information Disclosure Statement
The information disclosure statement filed 10 September 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Claim Objections
Claim 50 is objected to because of the following informality:  a word is missing (“comprises”?) between “which further” and “a transmembrane”.  Appropriate correction is required.





  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 54 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 recites [a]n isolated nucleic acid encoding the protein of claim 45, or a chimeric antigen receptor (CAR) comprising a target binding domain comprising the protein of claim 45”.  This language is ambiguous because it is unclear it the claim is drawn to a nucleic acid or to both a nucleic acid and to a CAR, making the claim compound.  For examination purposes the claim will be interpreted as reciting “[a]n isolated nucleic acid encoding either the protein of claim 45 or a chimeric antigen receptor (CAR) comprising a target binding domain comprising the protein of claim 45.”  If applicant intends the claim to be limited to a nucleic acid, it is suggested the language above be adopted.  
Claim 58 is insolubly ambiguous and indefinite because it depends from canceled claim 13.  For examination purposes, the claim will be examined as if depending from claim 57 and it is suggested applicant revise the claim to depend from claim 57.   
Appropriate correction is required.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45-64 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2016164305 to Lafleur et al. (“Lafleur;” IDS). 
Lafleur teaches de novo binding domain containing polypeptides (DBDpp) that bind a target of interest, nucleic acids encoding the DBDpp and their incorporation into vectors and host cells.  See entire document, e.g., Abstract.  In one embodiment the DBDpp binds CD123.  E.g. Examples 19-21 ([0520]-[0525]).  A specific example of a DBDpp that binds CD123 is SEQ ID NO: 135.  E.g., Example 21 at [0525] describing the de-immunization of the CD123 binding DBDpp of SEQ ID NO: 99 to produce SEQ ID NO: 135.
SEQ ID NO: 135 of Lafleur is identical to instant SEQ ID NO: 344:
  Query Match             100.0%;  Score 377;  DB 23;  Length 73;
  Best Local Similarity   100.0%;  
  Matches   73;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSWDEFGRRLYAIEWQLYALGGTEAELAAFEKEIAAFESELQAYKGKGNPEVEKLREIA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSWDEFGRRLYAIEWQLYALGGTEAELAAFEKEIAAFESELQAYKGKGNPEVEKLREIA 60

Qy         61 AVIRENLQAYRHN 73
              |||||||||||||
Db         61 AVIRENLQAYRHN 73.

These teaching of Lafleur anticipate instant claims 45, 46, and 54-56. 

Fusion proteins comprising the DBDpp conjugated to a therapeutic or cytotoxic agent are also taught.  E.g., claims 25-29.  Instant claim 48 is anticipated. 
Chimeric antigen receptor (CAR) comprising the DBDpp, as well as nucleic acids encoding the CAR and cells expressing the CAR, are taught.  E.g., Examples 7-13 at [0485]-[0504], exemplifying a CD123-specific CAR.  A CAR is a fusion protein that comprises the DBDpp as the targeting domain, a transmembrane domain, and an intracellular signaling domain.  E.g., [0243] and Figure 5A.  This teaching of Lafleur anticipates options (b) and (c) of claim 47 as well as claims 49 and 50.
At [0242]-[0261] and Figure 5A, Lafleur teaches various options for the transmembrane domain and intracellular domains of the CAR that are the same as those recited in instant claims 51-53.  CAR that comprises CD123 specific DBDpp, including the deimmunized CD123-binding DBDpp, are taught at [0485]–[0509], along with the encoding nucleic acid and the use of the nucleic acid to express the CAR in T cells.  Claims 49-58 are anticipated by this teaching of Lafleur.  
Pharmaceutical compositions are also taught at various locations; e.g. [0393]-[0410], [0438].  Claim 59 is also anticipated.
Methods of treating cancers using DBDpp and fusion proteins and CAR comprising them are taught generally at [0418], [0427], [0430]-[0438].  CAR that comprises CD123 specific DBDpp, including the deimmunized CD123-binding DBDpp, are taught at [0485]–[0509], and 
Lafleur therefore anticipates the claimed invention.  
WO2016164305 published on 13 October 2016, more than one year before the earliest effective filing date of the instant claims.  Accordingly, while an exception might be established regarding the rejection under 35 U.S.C. 102(b)(2), an exception under 35 U.S.C. 102(b)(1) is inapplicable.




Claims 45-64 are also rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2016164308 to Lafleur et al. (IDS). 
The teachings of WO2016164308 are essentially the same at those of WO2016164305, discussed above and also anticipate the instant claims. 
WO2016164308 published on 13 October 2016, more than one year before the earliest effective filing date of the instant claims.  Accordingly, while an exception might be established regarding the rejection under 35 U.S.C. 102(b)(2), an exception under 35 U.S.C. 102(b)(1) is inapplicable.
 
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 4-28 of U.S. Patent No. 10,662,248 (IDS) in view of WO2016164305 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite polypeptides that bind CD123, as well as fusion polypeptides and chimeric antigen receptors comprising the polypeptide, and corresponding nucleic acids, cells, and methods of treating a subject that has cancer by administering a CAR comprising.  

The ‘248 does not claim a CD123 specific polypeptide identical to instant SEQ ID NO: 344, but [0525] of WO2016164305 also teaches de-immunization of the CD123 binding DBDpp of SEQ ID NO: 99 to produce SEQ ID NO: 135, which is identical to instant SEQ ID NO: 344:
  Query Match             100.0%;  Score 377;  DB 23;  Length 73;
  Matches   73;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSWDEFGRRLYAIEWQLYALGGTEAELAAFEKEIAAFESELQAYKGKGNPEVEKLREIA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGSWDEFGRRLYAIEWQLYALGGTEAELAAFEKEIAAFESELQAYKGKGNPEVEKLREIA 60

Qy         61 AVIRENLQAYRHN 73
              |||||||||||||
Db         61 AVIRENLQAYRHN 73.

In view of the teachings of WO2016164305 that a polypeptide identical to instant SEQ ID NO: 344 is a de-immunized version of the SEQ ID NO: 99 claimed in the ‘248, it would have been obvious to have substituted it for SEQ ID NO: 99 claimed in the ‘248 in any of the polypeptides, fusion polypeptides, CAR, related nucleic acids and cell comprising claimed in the ‘248.  The ordinary artisan would have been motivated to make the substitution particularly because the methods of treating cancer claimed in the ‘248 would have been improved by substitution of a de-immunized CD123 binding component.  Lastly, while the methods of treating do not recite B cell malignancies such as acute myeloid leukemia (AML), WO2016164305 teaches treating the B cell malignancy AML with anti-CD123 specific polypeptides and CAR.  Therefore, the claims are not patentably distinct.  
Claims 45-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-64 of copending Application No. 16/763,784 (not yet published, but the US national phase of WO2019099433; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘784 include, claim by claim, all of the limitations of the instant claims.  Even though the claims also recite additional D domain target binding domains, the listing of the claimed species as an alternative is anticipatory.  And while the instant application claims priority to USSN 16763784, it is not a divisional filing of that application.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.


Claims 45-47 and 54-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50, 61, and 68 of copending Application No. 16/824,809 (US20210002381; IDS).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 50 and 61 of the ‘809 recite SEQ ID NO: 135, which is identical to instant SEQ ID NO: 344.  And while the co-pending claims do not recite the encoding nucleic acids or a vector and host cell for expression the protein, those embodiments are obvious alternatives in view of the polypeptide.  Therefore, the claims are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter 
No claim is allowed.  
Post-filing date reference Qin et al., Mol Therapy 27(7):1262-74 (2019) is made of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643